 


113 HRES 758 EH: Strongly condemning the actions of the Russian Federation, under President Vladimir Putin, which has carried out a policy of aggression against neighboring countries aimed at political and economic domination.
U.S. House of Representatives
2014-12-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
113th CONGRESS 
2d Session 
H. RES. 758 
In the House of Representatives, U. S., 
 
December 4, 2014 
 
RESOLUTION 
Strongly condemning the actions of the Russian Federation, under President Vladimir Putin, which has carried out a policy of aggression against neighboring countries aimed at political and economic domination. 
 
 
Whereas the Russian Federation has subjected Ukraine to a campaign of political, economic, and military aggression for the purpose of establishing its domination over the country and progressively erasing its independence; 
Whereas the Russian Federation’s invasion of, and military operations on, Ukrainian territory represent gross violations of Ukraine's sovereignty, independence, and territorial integrity and a violation of international law, including the Russian Federation's obligations under the United Nations Charter; 
Whereas the Russian Federation has, since February 2014, violated each of the 10 principles of the 1975 Helsinki Accords in its relations with Ukraine; 
Whereas the Russian Federation’s forcible occupation and illegal annexation of Crimea and its continuing support for separatist and paramilitary forces in eastern Ukraine are violations of its obligations under the 1994 Budapest Memorandum on Security Assurances, in which it pledged to respect the independence and sovereignty and the existing borders of Ukraine, and to refrain from the threat or use of force against the territorial integrity or political independence of Ukraine; 
Whereas the Russian Federation has provided military equipment, training, and other assistance to separatist and paramilitary forces in eastern Ukraine that has resulted in over 4,000 civilian deaths, hundreds of thousands of civilian refugees, and widespread destruction; 
Whereas the Ukrainian military remains at a significant disadvantage compared to the armed forces of the Russian Federation in terms of size and technological sophistication; 
Whereas the United States strongly supports efforts to assist Ukraine to defend its territory and sovereignty against military aggression by the Russian Federation and by separatist forces; 
Whereas the terms of the cease-fire specified in the Minsk Protocol that was signed on September 5, 2014, by representatives of the Government of Ukraine, the Russian Federation, and the Russian-led separatists in the eastern area of Ukraine have been repeatedly violated by the Russian Federation and the separatist forces it supports; 
Whereas separatist forces in areas they controlled in eastern Ukraine prevented the holding of elections on May 25, 2014, for a new President of Ukraine and on October 26, 2014, for a new Rada, thereby preventing the people of eastern Ukraine from exercising their democratic right to select their candidates for office in free and fair elections; 
Whereas on November 2, 2014, separatist forces in eastern Ukraine held fraudulent and illegal elections in areas they controlled for the supposed purpose of choosing leaders of the illegitimate local political entities they have declared; 
Whereas the Russian Federation continues to provide the military, political, and economic support without which the separatist forces could not continue to maintain their areas of control; 
Whereas the reestablishment of peace and security in Ukraine requires the full withdrawal of Russian forces from Ukrainian territory, the resumption of the Government of Ukraine’s control over all of the country’s international borders, the disarming of the separatist and paramilitary forces in the east, an end to Russia’s use of its energy exports and trade barriers to apply economic and political pressure, and an end to Russian interference in Ukraine’s internal affairs; 
Whereas Malaysia Airlines Flight 17, a civilian airliner, was destroyed by a missile fired by Russian-backed separatist forces in eastern Ukraine, resulting in the loss of 298 innocent lives; 
Whereas the Russian Federation continues to supply the vast majority of arms purchases, which include anti-aircraft missile systems and other lethal weapons, to the Bashar Assad regime in Syria, a state sponsor of terrorism that is actively backed by Hezbollah, a sophisticated terrorist group hostile to the United States and its close allies; 
Whereas the Russian Federation has protected the Assad regime and backed its brutal assault against the Syrian people; 
Whereas the Russian Federation has used and is continuing to use coercive economic measures, including the manipulation of energy prices and supplies, as well as trade restrictions, to place political and economic pressure on Ukraine; 
Whereas France agreed to sell to the Russian Federation two Mistral-class amphibious assault ships in 2011 for $1.7 billion; 
Whereas Russian possession of these ships would be a destabilizing addition to the Russian military, which would likely have boosted its ability to invade Crimea; 
Whereas given the Russian invasion of sovereign territory of the Republic of Ukraine in Crimea and elsewhere and its dangerous behavior throughout the region, France decided to suspend delivery of the Mistral-class warships to the Russian Federation; 
Whereas purchase of the two Mistral-class warships by North Atlantic Treaty Organization (NATO) countries would expand NATO’s capabilities, resolve France’s legitimate concern over the cost of the ships, and eliminate a potential threat to countries in Eastern Europe;  
Whereas the Russian Federation invaded the Republic of Georgia in August 2008, continues to station military forces in the regions of Abkhazia and South Ossetia, and is implementing measures intended to progressively integrate these regions into the Russian Federation, including by signing a treaty between Georgia’s Abkhazia Region and the Russian Federation on November 24, 2014; 
Whereas the Russian Federation continues to subject the Republic of Georgia to political and military intimidation, economic coercion, and other forms of aggression in an effort to establish its control of the country and to prevent Georgia from establishing closer relations with the European Union and the United States; 
Whereas the Russian Federation continues to station military forces in the Transniestria region of Moldova in violation of the express will of the Government of Moldova and of its Organization for Security and Co-operation in Europe (OSCE) commitments; 
Whereas the Russian Federation continues to provide support to the illegal separatist regime in the Transniestria region of Moldova; 
Whereas the Russian Federation continues to subject Moldova to political and military intimidation, economic coercion, and other forms of aggression in an effort to establish its control of the country and to prevent efforts by Moldova to establish closer relations with the European Union and the United States; 
Whereas the Russian Federation acceded to the Intermediate-Range Nuclear Forces (INF) Treaty obligation of the Union of Soviet Socialist Republics in a declaration issued at Bishkek, Kyrgyzstan, in October 1992;  
Whereas under the terms of the INF Treaty, a flight-test or deployment of any INF-banned weapon delivery vehicle by the Russian Federation constitutes a militarily significant violation of the INF Treaty; 
Whereas on April 2, 2014, the Commander, U.S. European Command, and Supreme Allied Commander Europe, General Breedlove, stated that, A weapon capability that violates the INF, that is introduced into the greater European land mass is absolutely a tool that will have to be dealt with * * *. I would not judge how the alliance will choose to react, but I would say they will have to consider what to do about it * * *. It can’t go unanswered.; 
Whereas on July 29, 2014, the United States Department of State released its report on the Adherence to and Compliance with Arms Control, Nonproliferation, and Disarmament Agreements and Commitments, as required by Section 403 of the Arms Control and Disarmament Act, for calendar year 2013, which found that, [t]he United States has determined that the Russian Federation is in violation of its obligations under the INF Treaty not to possess, produce, or flight-test a ground-launched cruise missile (GLCM) with a range capability of 500 km to 5,500 km, or to possess or produce launchers of such missiles; 
Whereas concerns also exist with respect to a new Russian ballistic missile, the RS–26, which, according to reports, has been tested on multiple occasions at intermediate ranges, and in different configurations, which would be covered by the interpretative statements the United States Senate relied upon when it ratified the INF Treaty in May 1988; 
Whereas the Russian Federation has requested the approval of new sensors and new aircraft to be flown over the United States and Europe as part of the Treaty on Open Skies, and serious concerns have been raised regarding impacts to United States national security if such approval is given; 
Whereas on November 11, 2014, the Commander, U.S. European Command, and Supreme Allied Commander Europe, General Breedlove, stated that, Russian forces capable of being nuclear are being moved to the Crimea Peninsula; 
Whereas according to reports, the Government of the Russian Federation has repeatedly engaged in the infiltration of, and attacks on, computer networks of the United States Government, as well as individuals and private entities, for the purpose of illicitly acquiring information and disrupting operations, including by supporting Russian individuals and entities engaged in these actions; 
Whereas the political, military, and economic aggression against Ukraine and other countries by the Russian Federation underscores the enduring importance of the North Atlantic Treaty Organization (NATO) as the cornerstone of collective Euro-Atlantic defense; 
Whereas the United States reaffirms its obligations under the North Atlantic Treaty, especially Article 5 which states that an armed attack against one or more of the treaty signatories shall be considered an attack against them all; 
Whereas the Russian Federation is continuing to use its supply of energy as a means of political and economic coercion against Ukraine, Georgia, Moldova, and other European countries; 
Whereas the United States strongly supports energy diversification initiatives in Ukraine, Georgia, Moldova, and other European countries to reduce the ability of the Russian Federation to use its supply of energy for political and economic coercion, including the development of domestic sources of energy, increased efficiency, and substituting Russian energy resources with imports from other countries; 
Whereas the Russian Federation continues to conduct an aggressive propaganda effort in Ukraine in which false information is used to subvert the authority of the legitimate national government, undermine stability, promote ethnic dissension, and incite violence; 
Whereas the Russian Federation has expanded the presence of its state-sponsored media in national languages across central and western Europe with the intent of using news and information to distort public opinion and obscure Russian political and economic influence in Europe; 
Whereas expanded efforts by United States international broadcasting across all media in the Russian and Ukrainian languages are needed to counter Russian propaganda and to provide the people of Ukraine and the surrounding regions with access to credible and balanced information; 
Whereas the Voice of America and Radio Free Europe/Radio Liberty (RFE/RL), Incorporated continue to represent a minority market share in Ukraine and other regional states with significant ethno-linguistic Russian populations who increasingly obtain their local and international news from Russian state-sponsored media outlets; 
Whereas the United States International Programming to Ukraine and Neighboring Regions Act of 2014 (Public Law 113–96) requires the Voice of America and RFE/RL, Incorporated to provide programming content to target populations in Ukraine and Moldova 24 hours a day, 7 days a week, including at least 8 weekly hours of total original video and television content and 14 weekly hours of total audio content while expanding cooperation with local media outlets and deploying greater content through multimedia platforms and mobile devices; and 
Whereas Vladimir Putin has established an increasingly authoritarian regime in the Russian Federation through fraudulent elections, the persecution and jailing of political opponents, the elimination of independent media, the seizure of key sectors of the economy and enabling supporters to enrich themselves through widespread corruption, and implementing a strident propaganda campaign to justify Russian aggression against other countries and repression in Russia, among other actions: Now, therefore, be it 
 
That the House of Representatives— 
(1)strongly supports the efforts by President Poroshenko and the people of Ukraine to establish a lasting peace in their country that includes the full withdrawal of Russian forces from the territory of Ukraine, full control of Ukraine’s international borders, the disarming of separatist and paramilitary forces in eastern Ukraine, the adoption of policies to reduce the ability of the Russian Federation to use energy exports and trade barriers as weapons to apply economic and political pressure, and an end to interference by the Russian Federation in the internal affairs of Ukraine;  
(2)affirms the right of Ukraine, Georgia, Moldova, and all countries to exercise their sovereign rights within their internationally recognized borders free from outside intervention, and to conduct their foreign policy in accordance with their determination of the best interests of their peoples;  
(3)condemns the continuing political, economic, and military aggression by the Russian Federation against Ukraine, Georgia, and Moldova and the continuing violation of their sovereignty, independence, and territorial integrity;  
(4)states that the military intervention by the Russian Federation in Ukraine— 
(A)is in breach of its obligations under the United Nations Charter; 
(B)is in clear violation of each of the 10 principles of the 1975 Helsinki Accords; 
(C)is in violation of the 1994 Budapest Memorandum on Security Assurances in which it pledged to respect the independence, sovereignty, and existing borders of Ukraine and to refrain from the threat of the use of force against the territorial integrity or political independence of Ukraine; and 
(D)poses a threat to international peace and security; 
(5)calls on the Russian Federation to reverse its illegal annexation of Crimea, to end its support of the separatist forces in Crimea, and to remove its military forces from that region other than those operating in strict accordance with its 1997 agreement on the Status and Conditions of the Black Sea Fleet Stationing on the Territory of Ukraine;  
(6)calls on the President to cooperate with United States allies and partners in Europe and other countries around the world to refuse to recognize any de jure or de facto sovereignty of the Russian Federation over Crimea, its airspace, or its territorial waters;  
(7)calls on the Russian Federation to remove its military forces and military equipment from the territory of Ukraine, Georgia, and Moldova, and to end its political, military, and economic support of separatist forces; 
(8)calls on the Russian Federation and the separatist forces it supports and controls in Ukraine to end their violations of the cease-fire announced in Minsk on September 5, 2014;  
(9)calls on the President to cooperate with United States allies and partners in Europe and other countries around the world to impose visa bans, targeted asset freezes, sectoral sanctions, and other measures on the Russian Federation and its leadership with the goal of compelling it to end its violation of Ukraine’s sovereignty and territorial integrity, to remove its military forces and equipment from Ukrainian territory, and to end its support of separatist and paramilitary forces; 
(10)calls on the President to provide the Government of Ukraine with lethal and non-lethal defense articles, services, and training required to effectively defend its territory and sovereignty; 
(11)calls on the President to provide the Government of Ukraine with appropriate intelligence and other relevant information in a timely manner to assist the Government of Ukraine to defend its territory and sovereignty;  
(12)calls on North Atlantic Treaty Organization (NATO) allies and United States partners in Europe and other nations around the world to suspend all military cooperation with Russia, including prohibiting the sale to the Russian Government of lethal and non-lethal military equipment; 
(13)reaffirms the commitment of the United States to its obligations under the North Atlantic Treaty, especially Article 5, and calls on all Alliance member states to provide their full share of the resources needed to ensure their collective defense;  
(14)urges the President, in consultation with Congress, to conduct a review of the force posture, readiness, and responsibilities of United States Armed Forces and the forces of other members of NATO to determine if the contributions and actions of each are sufficient to meet the obligations of collective self-defense under Article 5 of the North Atlantic Treaty and to specify the measures needed to remedy any deficiencies; 
(15)welcomes the decision of France to indefinitely suspend the delivery of the Mistral-class warships to the Russian Federation and urges the United States, France, NATO, and other partners to engage in consultations and consider all alternative acquisition options for such warships which would not include transfer of the ships to the Russian Federation; 
(16)urges the President to publicly hold the Russian Federation accountable for violations of its obligations under the Intermediate-Range Nuclear Forces (INF) Treaty and to take action to bring the Russian Federation back into compliance with the Treaty; 
(17)urges the President to work with Asian, European, and other allies to develop a comprehensive strategy to ensure the Russian Federation is not able to gain any benefit by its development of military systems that violate the INF Treaty; 
(18)believes the emplacement by the Russian Federation of its nuclear weapons on Ukrainian territory would constitute a provocative and destabilizing move;  
(19)calls on Ukraine and other countries to support energy diversification initiatives to reduce the ability of the Russian Federation to use its energy exports as a means of applying political or economic pressure, including by promoting energy efficiency and reverse natural gas flows from Western Europe, and calls on the United States to promote increased natural gas exports and energy efficiency; 
(20)calls on the President and the United States Department of State to develop a strategy for multilateral coordination to produce or otherwise procure and distribute news and information in the Russian language to countries with significant Russian-speaking populations which maximizes the use of existing platforms for content delivery such as the Voice of America and Radio Free Europe/Radio Liberty (RFE/RL), Incorporated, leverages indigenous public-private partnerships for content production, and seeks in-kind contributions from regional state governments; 
(21)calls on the United States Department of State to identify positions at key diplomatic posts in Europe to evaluate the political, economic, and cultural influence of Russia and Russian state-sponsored media and to coordinate with host governments on appropriate responses; 
(22)calls on the Russian Federation to cease its support for the Assad regime in Syria; 
(23)calls on the President to publicly and privately demand the Russian Federation cease its destabilizing behavior at every opportunity and in every engagement between the United States and its officials and the Russian Federation and its officials;  
(24)calls upon the Russian Federation to seek a mutually beneficial relationship with the United States that is based on respect for the independence and sovereignty of all countries and their right to freely determine their future, including their relationship with other nations and international organizations, without interference, intimidation, or coercion by other countries; and 
(25)calls for the reestablishment of a close and cooperative relationship between the people of the United States and the Russian people based on the shared pursuit of democracy, human rights, and peace among all nations.  
 
Karen L. Haas,Clerk. 
